Citation Nr: 0531637	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
squamous cell cancer of the right earlobe.

2.  Entitlement to service connection for residuals of 
sunstroke and hypersensitivity to heat.

3.  Entitlement to service connection for a genitourinary 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to May 
1964 and periods of active duty for training and inactive 
duty for training from 1964 to 1998.  The records do reflect 
that the veteran had a "break" in reserve status from July 
1967 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection, in 
pertinent part, for residuals of sunstroke and 
hypersensitivity to heat; a urology problem and prostate 
infection, postoperative; and history of squamous cancer of 
the right ear lobe.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2005.  
A transcript of the hearing is of record.  In May 2005, the 
Board remanded the veteran's case to the RO for further 
development.  After the development was completed, the case 
was returned to the Board in November 2005.

The issues of entitlement to service connection for residuals 
of sunstroke and hypersensitivity to heat, and entitlement to 
service connection for residuals of squamous cell cancer of 
the right ear lobe are addressed herein, whereas the issue of 
entitlement to service connection for a genitourinary 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claims have been 
completed.

2.  The veteran's residuals of squamous cell cancer of the 
right earlobe are a disability of service origin.

3.  The veteran currently has no chronic disability related 
to sunstroke in service and hypersensitivity to heat.


CONCLUSIONS OF LAW

1.  Residuals of squamous cell cancer of the right earlobe 
are a disability incurred during service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for residuals of 
sunstroke and hypersensitivity to heat have not been met.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  
 
The Board notes that a substantially complete claim was 
received in December 1999, before the enactment of the VCAA.  
An RO letter dated in February 2001, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
The February 2001 letter notified the veteran of what 
evidence, if any, was necessary to substantiate his claims 
and it indicated which portion of that evidence the veteran 
was responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain (assist) on behalf of the 
veteran.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Under this circumstance, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

Additionally, the August 2002 statement of the case and 
December 2002 and December 2003 supplemental statements of 
the case provided guidance regarding the evidence necessary 
to substantiate his claim.  The May 2005 Board remand also 
provided guidance to the veteran.  

All pertinent, available evidence has been obtained in this 
case.  The veteran has not identified any additional evidence 
that could be obtained to substantiate the claim.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.



Factual Background

The veteran's service medical records show that in July 1961, 
upon entrance to service, the veteran reported not being able 
to stand direct sun rays.  He stated that this was ordered by 
a doctor.  Included in the service medical records is an 
April 1962 letter from a private physician, R.H., M.D., 
noting that the veteran had a medical history of 
hypersensitivity to heat and in the summer of 1959, he was 
treated for sunstroke.  In June 1961 (prior to entering 
service), he developed high body temperature after being out 
in the sun.  The veteran had a deficiency of sweat glands so 
that his body heat was not properly dissipated.  It was the 
physician's opinion that the veteran should avoid prolonged 
exposure to the sun.  In August 1962, a medical record shows 
that the veteran developed syncope from exposure to the sun.  
The diagnosis was observation, medical for neurological 
disease, untreated and unchanged.  His condition was found 
not to be in the line of duty and was found to exist prior to 
service.  It was recommended that the veteran be transferred 
to a general hospital.  An August 1962 clinical record shows 
that the veteran was admitted to the hospital for 
observation.  He had a history of syncopal episodes, possibly 
related to heat exposure.  The veteran described occasional 
bilateral temporal headaches when exposed to heat or the sun.  
The diagnosis was observation, medical (neurological) for 
suspected convulsive disorder manifested by syncope.  No 
disease was found.  In April 1963, the veteran complained of 
a heat problem.  He was removed from activities involving 
exposure to direct sunlight.  In May 1963, he complained of 
exhaustion from heat exposure.  He stated that heat built up 
pressure in his head and he became weak.  He demanded to be 
separated from service.  In June 1963, he requested to see 
the doctor for complaints of exhaustion from heat exposure.  
In the veteran's April 1964 Separation Report of Medical 
History, he noted that he had heatstroke in 1959 and 1961, 
and was hospitalized in 1962 at the military hospital for 
sensitivity to sunlight.  It was noted that the veteran was 
evaluated by neurology service at the hospital and no disease 
was found.  

Also associated with the veteran's claims folder are service 
medical records developed during the veteran's period of 
reserve duty.  In an October 1974 Report of Medical History 
for enlistment, the veteran noted that he had skin disease, 
and had undergone excision of a pilonidal cyst.  The examiner 
noted minimal sycosis barbae.  Additional physical 
examinations and Reports of Medical History obtained during 
the veteran's reserve periods are silent for any complaints 
or findings of skin pathology, sunstroke or hypersensitivity 
to heat, with the exception of the pilonidal cyst excision.  

A January 1987 statement from T.D.S., M.D. was to the effect 
that the veteran sustained a broken right ankle after falling 
from a deer blind

An April 1998 private medical record from J.F., M.D. shows 
that the veteran had a diagnosis of squamous carcinoma of the 
right ear, 2 cm.  An excision and full thickness skin graft 
of squamous carcinoma of the right ear with frozen section 
control was performed.

A July 1999 VA outpatient medical record shows that the 
veteran underwent a wide excision squamous cell carcinoma of 
the right external ear.  The postoperative diagnosis was 
carcinoma of the right ear, squamous cell carcinoma.

An October 1999 VA medical record shows that the veteran 
received radiation therapy for his cancer of the right ear 
lobe.  He reported that his diagnosis and surgical 
intervention took place in April 1998 by a private physician.  
In a November 1999 VA domiciliary note, it was indicated that 
the veteran was being followed for squamous cell carcinoma of 
the right ear lobe.  He related that he had been in the army 
and in the reserves.  While in the army, he worked as an 
instructor, in the personnel section, and did legal clerk 
activities.  He had been an attorney since 1988.  His family 
history was positive for skin cancer in his father.

In an October 2000 narrative summary by a private physician, 
R.J.F., M.D., it related that in October 1993, an actinic 
keratosis of the veteran's right ear was treated with liquid 
nitrogen.  In September 1995, a nodule of the veteran's right 
posterior ear was biopsied and shown to be a basal cell 
carcinoma.  The lesion was treated with electrodesiccation 
and curettage.  In April 1997, a nodule of the right ear was 
biopsied and found to be a squamous cell carcinoma.  In March 
1998, squamous cell carcinoma of the right ear was biopsied 
and referred for surgery.  In May 1998, he received a letter 
from J.F., M.D., a private physician who excised the squamous 
cell carcinoma of the ear, that the margins were clear.

In December 2000, the veteran underwent a VA dermatology 
examination, wherein he related a long history of his ongoing 
skin problem, most of which have been previously noted.  The 
veteran reported that while on active duty, he recalled 
sustaining three blistering sunburns of the face and ears.  
In addition, while serving in the Army Reserve unit 
performing military field duties, he recalled several 
sunburns of the face and ears, but not blistering.  The 
current diagnoses were no skin cancers present; history of 
both squamous cell and basal cell skin cancers documented and 
confirmed in the veteran's claims folder; history of actinic 
keratoses; solar elastosis of the face and ears; and a defect 
of the right upper ear, which was missing secondary to 
surgical skin cancer removal.  The examiner opined that the 
blistering sunburns received while serving on active duty and 
the sunburns received while in the Army Reserves contributed 
to some degree toward the skin cancers appearing in the 
veteran's later life.  He also stated that there was at least 
a 10 year delayed effect from the time a person receives 
blistering sunburn or chronic sun exposure until skin cancer 
develops.

In June 2002, the veteran testified at an RO hearing before a 
hearing officer.  He stated that because of his 
hypersensitivity to the sun, he did not go out in the heat of 
the day.  He also could not go fishing, skiing, play tennis, 
or do any activities because of the heat.  If he did go into 
the heat, he would start to hyperventilate, get dizzy, and 
sweat profusely.  The veteran's friend, J.C., testified that 
he had been on fishing trips with the veteran when the heat 
bothered the veteran.  He stated that the veteran did not 
take part in certain events while they were in the Army 
Reserves because of his sensitivity to the heat.  He also 
felt that the veteran's sensitivity to the heat hampered the 
veteran's job promotions.  The veteran's sister, E.P., 
testified that the veteran had always had problems with the 
sun.  The veteran also testified that when he was in the 
service, during basic training and other activities, he was 
exposed to the sun and he had a little hat for coverage.  He 
complained several times during basic training about the heat 
and exhaustion.  At times the commander let him out of 
training because of his problems with the sun.  He believed 
this was one of the direct causes of the cancer on his ear.  
He also testified that he had problems before he entered 
service with heat sensitivity.  In 1959, he went to the 
doctor because of heat exhaustion, and in 1961, he got sick 
because of heat exhaustion.  He was never diagnosed with heat 
stroke.  He stated that a VA doctor stated that the symptoms 
he had now were related to the symptoms he had in service.

In a June 2002 letter, E.G., the veteran's friend, stated 
that shortly after he met the veteran in 1962, the veteran 
had a heat stroke in August 1962.  He remembered that he went 
to see the veteran at the Bergstrom Air Force Hospital.  In 
addition, while the veteran was at home in off time, he had a 
heat stroke.  The veteran called him and told him that he had 
a heat stroke and was in the hospital.  After the veteran 
left the hospital, he had to be very careful for the rest of 
his life.  When he was outside, he wore a towel over his head 
and would have to get out of the sun by 9:00 a.m. and could 
not go back out until after 4:00 p.m.  

In a June 2002 letter, R.L., the veteran's friend stated that 
in the summer of 1984, the veteran was exposed to the sun 
while at the unit's summer camp and he spent the remainder of 
that Monday and Tuesday recuperating in the barracks.  As he 
recalled, the veteran always protected himself from the sun 
while in the Army Reserves.  He would not be outside after 
10:00 a.m. and would stay inside until the evening hours, 
around 6:00 p.m.  He stated that he and the veteran went on 
fishing trips but did so early in the morning and late in the 
evening to avoid sun exposure.

In a June 2002 letter, T.G., the veteran's neighbor, stated 
that he visited the veteran in the hospital in 1962.  He was 
suffering from a problem diagnosed at that time as sunstroke.  
Since that time, the veteran had been very careful to protect 
himself from the sun.

In a June 2002 letter, a private physician, R.F., M.D., 
opined that it was more likely than not that the veteran's 
basal cell carcinomas and severe squamous cell carcinoma of 
the right ear happened during the veteran's active military 
service.  He stated that the veteran's skin cancers were 
obviously related to his skin type and sun exposure.  In 
addition, significant sun exposure occurred during the 
veteran's military tour of duty in the 1960's.  At that time, 
sunscreen technology had not been developed.  Further, the 
veteran had an episode of heat stroke while stationed at Fort 
Hood and this episode confirmed the veteran's sensitivity to 
the sun.  By history, the veteran was exposed to the sun on 
many occasions while on active duty.  R.F., M.D. also noted 
that the onset of skin cancer was delayed often by decades 
from the time of intense sun exposure.  Therefore, it was 
most reasonable that sun exposure during the veteran's time 
of active military duty was a significant contributing factor 
to the development of his multiple skin cancers.

In November 2002, the veteran underwent a VA examination for 
skin diseases by a certified physician assistant.  The 
examination report was cosigned by a physician.  The 
diagnosis was a removed squamous cell carcinoma of the right 
ear.  The examiner opined that the squamous cell carcinoma 
was commonly caused by sun exposure, generally in the teenage 
and adolescent years.  The examiner found that it was as 
likely as not that the sun exposure that caused these lesions 
occurred while the veteran was on active duty.  

In November 2002, the veteran underwent a VA examination for 
assessment of residuals of heat stroke.  The examiner noted 
that the veteran had a questionable diagnosis of heat stroke 
prior to induction into the service.  The veteran claimed 
military exacerbation of this injury.  Further, in the summer 
of 1962, the veteran was seen for questionable heat stroke.  
The veteran reported that he passed out when he was exposed 
to the heat.  He has had no such episode since that time.  
The veteran's current treatment was avoidance of heat 
exposure.  The diagnosis was history of heat injury without 
sequela, or a condition following as a consequence of a 
disease.  There was no disease found.  The examiner opined 
that there was no laboratory evidence of heat stroke either 
prior to service or during service.  There was a questionable 
heat injury prior to service and a questionable heat injury 
in 1962 while on active duty; however, no visible sequela was 
seen from either event.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Residuals of Squamous Cell Cancer of the Right Earlobe

The Board finds that service connection for residuals of 
squamous cell cancer of the right earlobe is not warranted.  
As such, the Board notes that the veteran's service medical 
records show that he was treated for heat injury while in 
service.  Further, the December 2002 VA examiner, June 2002 
private physician, R.F., M.D., and the November 2002 VA 
examiner have opined that the veteran's current squamous cell 
cancer of the right earlobe is at least as likely as not 
related to his sun exposure during his active duty service.  
There are no contradictory opinions of record to state that 
the veteran's squamous cell cancer is not related to his 
service.  Resolving all doubt in favor of the veteran, the 
Board finds that the veteran's squamous cell cancer is 
related to his sun exposure in service.



Residuals of Sunstroke and Hypersensitivity to Heat

The Board finds that service connection for residuals of 
sunstroke and hypersensitivity to heat is not warranted.  The 
medical evidence of record reflects that heat sensitivity and 
a heat stroke were medically documented prior to service.  
During service he complained of heat-related problems; 
however, despite hospitalization for observation of heat 
sensitivity and a heat stroke, no disability was identified.  
As such, the Board notes that the November 2002 VA examiner 
found that although the veteran did incur a heat injury while 
in service, he had no current residuals of that heat injury.  
Further, the medical evidence of record is void for any 
current treatment of residuals of heat injury and the veteran 
stated during the November 2002 VA examination that he has 
had no episodes of heat injury since the 1962 heat injury in 
service.  The elements of service connection require that the 
veteran have a current disability that is related to an in-
service injury or disease.  38 C.F.R. § 3.303 (2005).  As the 
veteran is not found to have a current disability, the Board 
finds that service connection for residuals of sunstroke and 
hypersensitivity to heat is not warranted.


ORDER

1.  Entitlement to service connection for residuals of 
squamous cell cancer of the right earlobe is granted.

2.  Entitlement to service connection for residuals of 
sunstroke and hypersensitivity to heat is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for a genitourinary disorder.

The Board notes that the claims folder includes the veteran's 
dates of inactive duty for training and active duty training 
from June 1997 to May 1998.  However, the veteran served in 
the Army Reserves from May 1964 and testified to 
participating in active duty for training prior to June 1997.  
Therefore, the RO should verify all periods of the veteran's 
active duty for training and inactive duty for training and 
include those dates in the claims folder.

The Board also notes that the veteran has testified that he 
has a current genitourinary disorder related to his 
prostatitis.  He indicated that in August 1996, he underwent 
a transurethral resection of the prostate (TURP) at Fort Sam 
Houston in San Antonio, Texas, while in active reserves.  He 
then testified in September 2005 that the surgery was 
scheduled while he was on active reserves, but was performed 
immediately after he completed that period of reserve duty.  
It is unclear whether the onset of this disorder occurred 
during the veteran's active duty for training as the 
veteran's active duty for training dates have not been 
verified.  Records from that surgery are not associated with 
the veteran's claims folder.  Furthermore, the veteran has 
not been afforded a VA examination to determine the etiology 
of his current genitourinary disorder.  

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain all dates of the 
veteran's active duty for training and 
inactive duty for training during his 
time served in the United States Army 
Reserves.  These dates should be 
documented in the claims folder.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated the veteran for a 
genitourinary disorder since August 1996.  
Of particular would be the complete 
records from the August 1996 
hospitalization and surgery performed at 
Fort Sam Houston.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should then schedule the 
veteran for VA genitourinary examination, 
to be conducted by a physician familiar 
with this disorder, to determine the 
nature and etiology of the genitourinary 
disorder.  All indicated tests and 
studies are to be performed, and all 
potential diagnoses should be either 
confirmed or rejected.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Based upon the examination 
results and the review of the claims 
folder, the physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
genitourinary disorder had its onset 
during the veteran's active military 
service or during a period of active duty 
for training.  The rationale for all 
opinions expressed must be clearly set 
forth by the physician in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


